UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K FOR ANNUAL REPORTS OF EMPLOYEE STOCK PURCHASE, SAVINGS AND SIMILAR PLANS PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 x ANNUAL REPORT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal year ended: December 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-12709 TOMPKINS FINANCIAL CORPORATION EMPLOYEE STOCK OWNERSHIP PLAN (Full title of plan) TOMPKINS FINANCIAL CORPORATION (Name of issuer of the securities held pursuant to the plan) P.O. Box 460, The Commons Ithaca, New York 14851 (607) 273-3210 (Address of principal executive offices) TOMPKINS FINANCIAL CORPORATION EMPLOYEE STOCK OWNERSHIP PLAN ITHACA, NEW YORK AUDITED FINANCIAL STATEMENTS SUPPLEMENTAL SCHEDULES AND REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM DECEMBER 31, 2 CONTENTS AUDITED FINANCIAL STATEMENTS PAGE Report of Independent Registered Public Accounting Firm 3 Statements of Net Assets Available for Benefits 4 Statements of Changes in Net Assets Available for Benefits 5 Notes to Financial Statements 6 SUPPLEMENTAL SCHEDULES Form 5500 - Schedule H - Part IV: Item 4i - Schedule of Assets Held for Investment Purposes at End of Year - December 31, 2011 13 Item 4j - Schedule of Reportable Transactions - Year Ended December 31, 2011 14 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Audit Committee Tompkins Financial Corporation Employee Stock Ownership Plan We have audited the accompanying statements of net assets available for benefits of the Tompkins Financial Corporation Employee Stock Ownership Plan as of December 31, 2011 and 2010, and the related statements of changes in net assets available for benefits for the years then ended.These financial statements are the responsibility of the Plan's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Plan is not required to have, nor were we engaged to perform, an audit of its internal controls over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2011 and 2010, and the changes in net assets available for benefits for the years then ended, in conformity with accounting principles generally accepted in the United States of America. Our audits were performed for the purpose of forming an opinion on the financial statements taken as a whole.The supplemental schedules, as listed in the accompanying contents page, are presented for the purpose of additional analysis and are not a required part of the basic financial statements, but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.These supplemental schedules are the responsibility of the Plan’s management.These supplemental schedules have been subjected to the auditing procedures applied in the audit of the basic 2011 financial statements, and in our opinion, are fairly stated in all material respects in relation to the basic 2011 financial statements taken as a whole. Elmira, New York June 28, 2012 - 3 - TOMPKINS FINANCIAL CORPORATION EMPLOYEE STOCK OWNERSHIP PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS December 31, ASSETS Investments, at fair value: Guaranteed Income Fund $ $ Tompkins Financial Corporation common stock TOTAL INVESTMENTS Employer contribution receivable NET ASSETS AVAILABLE FOR BENEFITS $ $ The accompanying notes are an integral part of the financial statements. - 4 - TOMPKINS FINANCIAL CORPORATION EMPLOYEE STOCK OWNERSHIP PLAN STATEMENTS OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS Year ended December 31, ADDITIONS Additions to net assets attributed to: Investment income: Interest and dividends $ $ Net (depreciation) appreciation in fair value of investments ) Contributions – employer TOTAL NET ADDITIONS DEDUCTIONS Deductions from net assets attributed to: Benefits paid to participants Transfer to Tompkins Financial Corporation Investment and Stock Ownership Plan TOTAL DEDUCTIONS NET INCREASE Net assets available for benefits at beginning of year NET ASSETS AVAILABLE FOR BENEFITS AT END OF YEAR $ $ The accompanying notes are an integral part of the financial statements. - 5 - TOMPKINS FINANCIAL CORPORATION EMPLOYEE STOCK OWNERSHIP PLAN NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 NOTE A:DESCRIPTION OF PLAN The following description of the Tompkins Financial Corporation Employee Stock Ownership Plan (the “Plan”) provides only general information.Participants should refer to the Plan agreement for a more complete description of the Plan's provisions. General The Plan is an employee stock ownership plan covering eligible employees who have met certain age and service requirements.The Plan is administered by the Executive, Compensation/Personnel Committee appointed by Tompkins Financial Corporation’s Board of Directors, and is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA).All investments of the Plan are non-participant directed. Eligibility An employee shall become eligible for participation in the Plan on the first day of the month coinciding with completing one year of credited service and attaining the age of twenty-one.Leased employees, employees covered under a collective bargaining agreement and “On-Call” employees are not eligible to participate. Vesting Participants will become vested in all contributions and earnings over a three-year period. Contributions Tompkins Financial Corporation shall contribute to the Plan a discretionary amount, which shall not exceed 5% of participant compensation.The Executive, Compensation/Personnel Committee approved a 3% discretionary contribution to the Plan for the years ended December 31, 2011 and 2010.These contributions are used by the Employee Stock Ownership Plan to acquire company common stock.These common stock shares are allocated annually to participant accounts.The Plan sponsor has the right to discontinue such discretionary contributions at any time. Diversification and transfers Diversification is offered to participants close to retirement so that they may have the opportunity to move part of the value of their investment in the Plan sponsor stock into investments which are more diversified.Participants who are at least age 55 with at least 10 years of participation in the Plan may elect to diversify a portion of their account.Diversification is offered to each eligible participant over multiple years.In each of the first five years, a participant may diversify up to 25 percent of the number of post-1986 shares allocated to his or her account, less any shares previously diversified.After the fifth year, the percentage changes to 50 percent.The funds elected to be diversified are transferred to the Tompkins Financial Corporation Investment and Stock Ownership Plan (“ISOP”) and invested in funds as chosen by the participant.During the years ended December31, 2011 and 2010, the Plan transferred $83,134 and $166,555 into the ISOP, respectively. - 6 - TOMPKINS FINANCIAL CORPORATION EMPLOYEE STOCK OWNERSHIP PLAN NOTES TO FINANCIAL STATEMENTS, Cont’d DECEMBER 31, 2 NOTE A:DESCRIPTION OF PLAN, Cont’d Participants’ accounts Each participant’s account is credited with an allocation of the Tompkins Financial Corporation’s discretionary and non-elective contributions and an allocation of plan earnings.Allocations of company contributions are based upon the participant’s compensation and the allocations of plan earnings are based upon participant account balances.The benefit to which a participant is entitled is the benefit that can be provided from the participant’s account.Forfeitures of non-vested account balances are allocated to participants’ accounts as company contributions. Payment of benefits Upon termination of service, the participant’s account is either maintained in the Plan, transferred to an individual retirement account in the participant’s name, directly rolled over into a qualified retirement plan or paid to the participant in a lump sum. NOTE B:SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of accounting The financial statements of the Plan are prepared under the accrual method of accounting. Investment valuation and income recognition The Plan’s investments are stated at fair value.Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.See NoteC for discussion of fair value measurements. Administrative expenses The Plan sponsor has elected to pay certain administrative expenses of the Plan. Use of estimates in the preparation of financial statements The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires the Plan’s management to make estimates and assumptions that affect the reported amounts of assets and liabilities and changes therein, and disclosure of contingent assets and liabilities.Actual results could differ from those estimates and assumptions. Payment of benefits Benefits are recorded when paid. Subsequent events The Plan has evaluated subsequent events and determined no significant subsequent events have occurred requiring adjustments to the financial statements or disclosures. - 7 - TOMPKINS FINANCIAL CORPORATION EMPLOYEE STOCK OWNERSHIP PLAN NOTES TO FINANCIAL STATEMENTS, Cont’d DECEMBER 31, 2 NOTE C:FAIR VALUE MEASUREMENTS Financial Accounting Standards Board (“FASB”) ASC 820 provides the framework for measuring fair value.That framework provides a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value.The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements).The three levels of the fair value hierarchy are described below: Level 1 Inputs to the valuation methodology are unadjusted quoted prices for identical assets or liabilities in active markets. Level 2 Inputs to the valuation methodology include: - Quoted prices for similar assets or liabilities in active markets; - Quoted prices for identical or similar assets or liabilities in inactive markets; - Inputs other than quoted prices that are observable for the asset and liability; - Inputs that are derived principally from or corroborated by observable market data by correlation or other means. If the asset or liability has a specified (contractual) term, the Level 2 input must be observable for substantially the full term of the asset or liability. Level 3 Inputs to the valuation methodology are unobservable and significant to the fair value measurement. The asset’s or liability’s fair value measurement level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement.Valuation techniques used need to maximize the use of observable inputs and minimize the use of unobservable inputs. Following is a description of the valuation methodologies used for assets measured at fair value.There have been no changes in the methodologies used at December 31, 2011 and 2010. Tompkins Financial Corporation Common Stock:Valued at the closing price reported on the active market on which the stock is traded. Guaranteed Income Fund:Fair value equals cost. The preceding methods described may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values.Furthermore, while the Plan believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. - 8 - TOMPKINS FINANCIAL CORPORATION EMPLOYEE STOCK OWNERSHIP PLAN NOTES TO FINANCIAL STATEMENTS, Cont’d DECEMBER 31, 2 NOTE C:FAIR VALUE MEASUREMENTS, Cont’d The following table sets forth by level, within the fair value hierarchy, the Plan’s assets at fair value as of December31, 2011 and 2010: Level 1 Level 2 Level 3 Total December 31, 2011 Tompkins Financial Corporation common stock $
